Citation Nr: 1816903	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-28 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbosacral strain.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left ankle/foot strain, to include as secondary to lumbosacral strain.

3. Entitlement to service connection for bilateral pes planus.

4. Entitlement to service connection for a low back disability, to include lumbar degenerative disk disease with stenosis and dextroscoliosis.

5. Entitlement to service connection for numbness in the left leg and foot, to include as secondary to lumbosacral strain.

6. Entitlement to service connection for residual injury of the right leg, including hip, ankle, and foot, to include as secondary to lumbosacral strain.

7. Entitlement to service connection for residuals of injury to the left wrist, hand and fingers, to include as secondary to lumbosacral strain.

8. Entitlement to service connection for residuals of injury to the right wrist, hand, and fingers, to include as secondary to lumbosacral strain.

9. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression, not otherwise specified (NOS), with complicated unresolved bereavement.


REPRESENTATION

Veteran represented by:	William Overby, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to March 1989.

These matters come before the Board of Veterans' Appeals (Board) from May 2012 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A Statement of the Case (SOC) was issued by the RO in June 2014.

The Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge in September 2017. A transcript of the hearing was prepared and associated with the claims file.

Concerning the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, NOS, with complicated unresolved bereavement, in Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) noted the Board should consider alternative current disorders within the scope of the filed claim. Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Board has preliminarily reviewed the case at hand and finds that Clemons is applicable here. The RO has separately denied, and the claim has been certified to the Board, as a claim for PTSD and depression, NOS, with complicated unresolved bereavement. In light of Clemons, the Board has framed the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, NOS, with complicated and unresolved bereavement, as reflected on the title page.


FINDINGS OF FACT

1. In an August 1993 rating decision, entitlement to service connection for lumbosacral strain and a left ankle/foot strain were denied. The Veteran was notified of this decision, including his right to appeal. The Veteran did not appeal this decision, and it is final.

2. Evidence submitted since the August 1993 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for lumbosacral strain.

3. Evidence submitted since the August 1993 rating decision denying service connection for a left ankle/foot strain does not relate to an unestablished fact necessary to substantiate the claim.

4. Bilateral pes planus was noted on entry and was not aggravated during active duty service.

5. The Veteran's current lumbosacral strain is not shown to have had its onset in service and is not otherwise related to service.

6. The Veteran's numbness in the left leg and foot is not shown to have had its onset in service and is not otherwise related to service.

7. The Veteran's residual injury of the right leg, including hip, ankle, and foot, is not shown to have had its onset in service and is not otherwise related to service.

8. The Veteran's residuals of injury to the left wrist, hand and fingers, is not shown to have had its onset in service and is not otherwise related to service.

9. The Veteran's residuals of injury to the right wrist, hand and fingers, is not shown to have had its onset in service and is not otherwise related to service.

10. The Veteran has not been diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).

11. The Veteran's depression, NOS, with complicated unresolved bereavement did not have its onset in active service and is not otherwise related to service.


CONCLUSIONS OF LAW

1. The August 1993 rating decision denying service connection for lumbosacral strain and a left ankle/foot strain is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for entitlement for service connection for lumbosacral strain. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2. New and material evidence has not been received since the issuance of a final August 1993 decision, which denied service connection for a left ankle/foot strain. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for establishing entitlement to service connection for bilateral pes planus based on aggravation have not been met. 38 U.S.C. §§ 1110, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).

4. The Veteran's lumbosacral strain was not incurred in or aggravated by service and is not presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5. The Veteran's numbness in the left leg and foot was not incurred in or aggravated by the Veteran's active duty service, is not presumed to have incurred therein, and is not proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

6. The Veteran's residuals of injury of the right leg, including hip, ankle, and foot, was not incurred in or aggravated by the Veteran's active duty service, is not presumed to have incurred therein, and is not proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

7. The Veteran's residuals of injury to the left wrist, hand, and fingers was not incurred in or aggravated by the Veteran's active duty service, is not presumed to have incurred therein, and is not proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).
8. The Veteran's residuals of injury to the right wrist, hand, and fingers was not incurred in or aggravated by the Veteran's active duty service, is not presumed to have incurred therein, and is not proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

9. The criteria for service connection for an acquired psychiatric disability, to include PTSD and depression, NOS, with complicated unresolved bereavement, have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 4.9, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final. 38 U.S.C. §§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104. The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. Manio v. Derwinski, 1 Vet. App. 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence means existing evidence that, by itself or considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Id. New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117-20 (2010).

The Veteran's claims for service connection for lumbosacral strain and left ankle/foot strain were previously considered and denied by the RO in an August 1993 rating decision. The Veteran was notified of that decision and of his appellate rights. The Veteran did not appeal the decision, and it became final. 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

In April 2010, the Veteran requested to reopen his claim for lumbosacral strain, and in January 2013, the Veteran requested to reopen his claim for a left ankle/foot strain.  The Board will address each disability separately.

(a) Lumbosacral Strain

The RO denied service connection for a lumbosacral strain in August 1993 because the Veteran did not have a current diagnosis of a lumbosacral strain or any other back disability, nor was there evidence showing a nexus between the claimed disability and military service.

Since the August 1993 rating decision, the Veteran has submitted evidence that he has a current low back disability, including lumbar degenerative disk disease with stenosis and dextroscoliosis (DDD) and chronic low back pain of the lumbar spine. The Veteran also underwent surgery on his spine in 2004, 2007, and 2011. This evidence is new, as it was submitted after the August 1993 rating decision, and it is neither cumulative nor redundant of evidence considered at the time of the August 1993 rating decision. This evidence is also material since it relates to the reasons for the prior denial (lack of diagnosis) and raises a reasonable possibility of substantiating the Veteran's claim.

(b) Left Ankle/Foot Strain

The RO denied service connection for a left ankle/foot strain in August 1993 because the Veteran did not have a current diagnosis related to a left ankle/foot strain, nor was there evidence showing a nexus between the claimed disability and military service.

Since the August 1993 rating decision, the Veteran, at a VA examination in March 2011, denied an ankle disability. Furthermore, since filing to reopen his claim for left ankle/foot strain, the Veteran has not been diagnosed with an ankle disability, despite his reports that he continues to experience ankle pain. At a January 2014 VA examination, there was no objective evidence of pain in the Veteran's left ankle. 

While the Veteran continues to report that he has suffered pain in his left ankle since the August 1993 rating decision, the Veteran has not submitted material evidence, as he has not provided evidence of any current left ankle/foot strain or any other related disability.

Accordingly, the Board finds that new and material evidence has not been received to reopen the claim for service connection for a left ankle/foot strain. Therefore, the application to reopen the previously-denied claim is denied. 38 U.S.C. § 5108; 38 C.F.R. § 3.156.

III. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

In this case, the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a Veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

(a) Pes Planus

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service. 38 U.S.C. § 1111. Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder. 38 U.S.C. § 1153; 38 C.F.R. § 3.306(a), (b). Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C. § 1153; 38 C.F.R. § 3.306(b).

The Veteran's entrance examination, conducted in September 1980, indicates that the Veteran had mild bilateral pes planus prior at his entrance to active duty military service. With an explicit finding of bilateral pes planus on enlistment, the presumption of soundness does not attach with respect to bilateral pes planus, and the only benefit that can be awarded for bilateral pes planus is service connection on the basis of aggravation of the pre-existing bilateral pes planus disability. 38 U.S.C. § 1153; 38 C.F.R. § 3.306.

Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service. See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994). The question of whether there has been an increase in disability during service must be answered in the affirmative before presumption of aggravation attaches, so that presumption is unaffected by the rule on service connection for increase in disability during service. Verdon v. Brown, 8 Vet. App. 529 (1996); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).

The Veteran testified that marching and wearing boots while carrying rucksacks and playing basketball in representation of his unit aggravated his pes planus while in service. However, the Veteran's service treatment records (STRs) do not present any clear medical indication of an increase in the severity of his pes planus during military service. Furthermore, a January 2014 VA examination and subsequent addendum opinion, indicated that the Veteran's bilateral pes planus was not aggravated by the Veteran's service. 

 As the presumption of soundness does not attach in this case in which the Veteran is shown to have had mild pes planus prior to his entrance to military service (noted on entrance examination), and as the evidence of record does not indicate that the pre-existing pes planus worsened during service or was permanently aggravated by service, there is no valid basis for an award of service connection for the Veteran's bilateral pes planus based upon the time of her military service.

Accordingly, the Board finds that service connection for bilateral pes planus is not warranted. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not permit a grant of this appeal. 38 U.S.C. § 5107(b).

(b) Lumbosacral Strain

As noted above, the Veteran was diagnosed with DDD after multiple back surgeries, meeting the first requirement of service connection, which is evidence of a current disability. 

The Veteran's STRs indicate complaints of back pain and a lumbosacral strain in August 1986. The Veteran's range of motion was reported to be normal at that time. 

The Veteran testified at his September 2017 videoconference hearing and in various statements submitted to VA that he initially injured his back while in service due to heavy lifting associated with his job as a heavy equipment mechanic. He testified that this job required him to lift engines out of large vehicles, and his work sometimes involved performing maintenance on tanks. He testified this work required him to lift heavy objects on a regular basis. The Veteran further testified that he has had ongoing pain in his back since discharge from service but reported that he did not have health insurance so he did not seek regular medical assistance. Additionally, the Veteran testified that he was unaware that treatment at VA was an option for him.

The Veteran testified that he has had multiple surgeries since he first sought treatment for his back pain after obtaining health insurance in approximately 2004. He currently uses a cane on a regular basis due to his back pain.

The Veteran's private medical treatment records indicate that the Veteran was not treated for a lumbar spine disability until June 2004, when he was told he needed surgery. Following surgery, the Veteran reported to his private physical therapist that he fell towards his right side while carrying luggage in the airport as part of his employment. He reported this incident resulted in immediate lower back pain that continued to worsen and resulted in surgery. Since the initial surgery in 2004, the Veteran's private treatment records indicate ongoing treatment for chronic back pain, which was diagnosed as DDD in approximately 2008. 

At a June 2011 VA examination, after a thorough examination of the Veteran's claims file and a physical examination of the Veteran's spine, the VA examiner opined that the Veteran's current DDD and chronic back pain was less likely than not related to the lumbosacral strain the Veteran suffered while on active duty as,  since discharge from service, the Veteran's medical records do not indicate treatment for a back disability until 2004 after a specific, intervening injury resulted in the Veteran undergoing surgery on his spine.

The Board acknowledges the Veteran's competent testimony that he did not seek treatment for ongoing back pain after discharge from service due to his lack of health insurance. However, the Board finds the opinion of the VA examiner and the Veteran's concurrent statements to his physical therapist following his 2004 back surgery to be more probative of the etiology of the Veteran's current DDD.

The Veteran has not submitted competent evidence of a nexus between the post service low back disability and service. Absent a nexus between the Veteran's current back disability and the lumbosacral strain the Veteran suffered on active duty, service connection on a direct basis must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim for service connection for a low back disability, including DDD, must be denied.

(c) Numbness in the Left Leg and Foot

At a VA examination, it was noted that the Veteran had neurological problems in his left lower extremity due to nerve root stretching secondary to his spine, meeting the first element of service connection requiring a current disability.

The Veteran contends that the neuropathy in his left leg and foot is secondary to his lumbosacral strain. However, as noted above, the Board has denied service connection for lumbosacral strain, and therefore, service connection on a secondary basis cannot be granted. 

Despite not meeting the requirements for secondary service connection, the Board will still consider whether the Veteran meets the requirements for service connection on a direct basis. However, the Veteran's service treatment records are silent for any treatment for or symptoms of numbness in the left lower extremity, and the Veteran does not contend that the numbness and neuropathy in his left lower extremity began in service. Absent an in-service incurrence or aggravation of the claimed disability, service connection cannot be granted.

The Board also acknowledges that neuropathy is an organic disease of the nervous system are chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply. Walker, 708 F.3d at 1331. However, as noted above, the Veteran did not seek treatment for numbness or neuropathy in the left lower extremity until after his 2004 back surgery, approximately 15 years after discharge from active duty service, and he was not diagnosed with a disability until that time. As the Veteran's numbness in the left leg and foot did not occur within one year of discharge from active duty service, service connection on a presumptive basis must also be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim for service connection for numbness of the left leg and foot must be denied.

(d) Residual Injury of the Right Leg

Following his back surgery in 2004, the Veteran was diagnosed with radiculopathy to his right leg, meeting the first element of service connection requiring a current disability.

The Veteran contends that the radiculopathy in his right leg is secondary to his lumbosacral strain. However, as noted above, the Board has denied service connection for lumbosacral strain, and therefore, service connection on a secondary basis cannot be granted. 

Despite not meeting the requirements for secondary service connection, the Board will still consider whether the Veteran meets the requirements for service connection on a direct basis. 

The Veteran's STRs indicate treatment for right foot pain in June 1981 and August 1982 from playing basketball and a right ankle injury as a result of slipping as he fell down the stairs. However, the Veteran's service treatment records are silent for any treatment for or symptoms of radiculopathy in the right lower extremity. Absent an in-service incurrence or aggravation of the claimed disability, service connection cannot be granted.

At his September 2017 videoconference hearing, the Veteran contends that he has pain and swelling in right ankle and foot as well as pain in his right hip, noting that his gait had changed. The Veteran contends this disability arose due to vibration and cold weather he experienced while in service as well as the injuries to his right foot and ankle noted in his STRs. However, the Veteran's treatment records do not note any current diagnosis related to the pain in the Veteran's right lower extremity other than the radiculopathy addressed above. Additionally, the Board notes that the Veteran's injuries to his right lower extremity that were reported in service all seem to have resolved prior to discharge, as evidenced by the non-continuous treatment for these disabilities, suggesting they are not related to his minor in-service injuries to his right ankle and foot.

The Board also acknowledges that radiculopathy is an organic disease of the nervous system, including radiculopathy, are chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply. Walker, 708 F.3d at 1331. However, as noted above, the Veteran did not seek treatment for numbness or neuropathy in the right lower extremity until after his 2004 back surgery, approximately 15 years after discharge from active duty service, and he was not diagnosed with a disability until that time. As the Veteran's right lower extremity radiculopathy did not occur within one year of discharge from active duty service, service connection on a presumptive basis must also be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim for a right leg disability, to include radiculopathy, must be denied.

(e) Residual Injury to the Left Wrist, Hand, and Fingers

The Veteran's VA records and private medical treatment records indicate locking, pain, and swelling his in left hand beginning in approximately November 2009, though there was no evidence of radiculopathy at that time.  In January 2010, VA medical records indicate he was provided with arthritis gloves to ease the Veteran's symptoms and was diagnosed with bilateral hand weakness and stiffness. Private treatment records indicate a diagnosis of arthritis. At a VA examination in March 2011, the VA examiner indicated that the physical examination indicated no disability in the Veteran's left wrist, hand, or fingers. However, private treatment records from September 2011 indicate a diagnosis of peripheral neuropathy. 

The Veteran's STRs indicate treatment for a soft tissue injury to his left index finger with swelling, pain, and discoloration in September 1984. The Veteran's STRs are silent for any other incident, injury, or complaints of symptoms related to the Veteran's left wrist, hand, and fingers. 

The Veteran also contends that in his work as a heavy equipment mechanic the vibration and cold weather along with the frequent heavy lifting caused his hands and fingers to be banged up on a regular basis.

Even assuming the Veteran has current diagnoses of pain and weakness, arthritis, and peripheral neuropathy, March 2011 and April 2012 VA examiners opined that the Veteran's current disabilities were less likely than not related to any sprain or soft tissue injury in service as the Veteran's injuries in service were localized and specific, resolved prior to discharge, and there did not appear to be evidence of continuity of symptomatology. 

The Board acknowledges the Veteran's competent testimony that he did not seek treatment for ongoing pain in his hands and fingers after discharge from service due to his lack of health insurance. However, the Board finds the opinion of the VA examiners to be more probative of the etiology of the Veteran's current left hand wrist, and finger disabilities. Absent a nexus between the Veteran's current disability and his injuries in service, service connection on a direct basis must be denied.

The Veteran also contends that the numbness in his left wrist hand and fingers is secondary to his lumbosacral strain. However, as noted above, the Board has denied service connection for a low back disability, and therefore, service connection on a secondary basis cannot be granted. 

The Board also acknowledges that arthritis and peripheral neuropathy are chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply. Walker, 708 F.3d at 1331. However, as noted above, the Veteran did not seek treatment for pain in his left hand, wrist, and fingers and was not diagnosed with arthritis until approximately November 2009, 20 years after discharge from active duty service. He was not diagnosed with peripheral neuropathy until 2011, approximately 22 years after discharge from service. As the Veteran's left wrist, hand, and finger disabilities did not occur within one year of discharge from active duty service, service connection on a presumptive basis must also be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.

(f) Residual Injury to the Right Wrist, Hand, and Fingers

The Veteran's VA records and private medical treatment records indicate locking, pain, and swelling his in right hand beginning in approximately November 2009, though there was no evidence of radiculopathy at that time.  In January 2010, VA medical records indicate he was provided with arthritis gloves to ease his symptoms and was diagnosed with bilateral hand weakness and stiffness. Private treatment records indicate a diagnosis of arthritis. At a VA examination in March 2011, the VA examiner diagnosed him with trigger finger in his middle, ring, and little fingers. Additionally, private treatment records from September 2011 indicate a diagnosis of peripheral neuropathy. 

The Veteran's STRs indicate treatment for a jammed right thumb injury in December 1981. Additionally, STRs from February 1983 indicate a laceration to the Veteran's right hand, which the Veteran cut on glass. The treatment provider noted that the Veteran's range of motion in his right hand and wrist were normal, though there was some swelling noted. The Veteran's STRs are silent for any other incident, injury, or complaints of symptoms related to the right wrist, hand, and fingers. 

In addition to his in-service injuries, the Veteran contends that in his work as a heavy equipment mechanic, which involved vibration and cold weather along with the frequent heavy lifting, caused his hands and fingers to be banged up on a regular basis.

Even assuming the Veteran has current diagnoses of pain and weakness, arthritis, trigger finger, and peripheral neuropathy, March 2011 and April 2012 VA examiners opined that the Veteran's current disabilities were less likely than not related to any laceration, sprain, or soft tissue injury in service as the Veteran's injuries in service were localized and specific, resolved prior to discharge, and there did not appear to be evidence of continuity of symptomatology. 

The Board acknowledges the Veteran's competent testimony that he did not seek treatment for ongoing pain in his hands and fingers after discharge from service due to his lack of health insurance. However, the Board finds the opinion of the VA examiners to be more probative of the etiology of the Veteran's current left hand wrist, and finger disabilities. Absent a nexus between the Veteran's current disability and his injuries in service, service connection on a direct basis must be denied.

The Veteran also contends that the numbness in his right wrist hand and fingers is secondary to his lumbosacral strain. However, as noted above, the Board has denied service connection for lumbosacral strain, and therefore, service connection on a secondary basis cannot be granted. 

The Board also acknowledges that arthritis and peripheral neuropathy are chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply. Walker, 708 F.3d at 1331. However, as noted above, the Veteran did not seek treatment for pain in his right hand, wrist, and fingers and was not diagnosed with arthritis until approximately November 2009, approximately 20 years after discharge from active duty service. He was not diagnosed with peripheral neuropathy until 2011, approximately 22 years after discharge from service. As the Veteran's left wrist, hand, and finger disabilities did not occur within one year of discharge from active duty service, service connection on a presumptive basis must also be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.

 (g) Acquired Psychiatric Disability
(i) PTSD

Service connection for PTSD requires medical evidence diagnosing the disability in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f).

The Veteran reported that while he was stationed in Germany in April 1986, his friend, a fellow service member, was killed in a terrorist bombing at a club. The Veteran indicated that that he and his friend frequented the club in which the incident occurred, and the Veteran noted that he was supposed to meet his friend there that weekend but was unable to find someone to cover his duties. When the Veteran was relieved of his 24-hour shift, he was told about the incident and traveled to the club where he was informed that his friend had passed away. VA was unable to verify the Veteran's stressor.

Following the incident, the Veteran reported having nightmares and panic attacks. He indicated he wanted to talk to someone about it but was afraid he would be seen as weak. The Veteran also reported that he was scheduled to return to the United States a few months after the incident, and he hoped that would relieve some of his symptoms.

The first requirement for service connection of PTSD is a diagnosis of PTSD. VA treatment providers have consistently indicated that the Veteran does not meet the requirements for a diagnosis of PTSD as the Veteran was not present in the club at the time of the bombing and he was not directly exposed to fear or actual death based on his reported stressor.

The Board acknowledges that private psychiatric treatment notes indicate that the Veteran was diagnosed with PTSD in March 2014. However, as PTSD requires a specific diagnosis in accordance with 38 C.F.R. § 4.125, the Board finds the Veteran's lack of diagnosis according to VA treatment providers with a specific explanation as to what criteria is not met to be more probative.

As the more probative evidence does not support a current diagnosis of PTSD, the Veteran is not entitled to service connection for PTSD.

(ii) Depression, NOS, with Complicated Unresolved Bereavement

The Veteran's treatment records indicate he began seeking mental health treatment in approximately February 2013. He was diagnosed with depression, NOS, with complicated unresolved bereavement, meeting the first element of service connection requiring a current disability.

The Veteran contends that his depression is the result of trauma experienced in service when his best friend was killed in a terrorist attack while they were both serving in Germany, as noted above. However, the Veteran's service treatment records do not indicate treatment for depression or any other psychiatric disability while in service. The Veteran reported in a February 2013 statement, that he did not seek treatment after the April 1986 incident because he was scheduled to rotate back to the United States a few months after the incident, and he thought that being back in the United States would help. Additionally, the Veteran reported he did not want to appear weak.

VA mental health treatment providers have consistently noted that the Veteran's depression, NOS, with complicated unresolved bereavement arose shortly after the deaths of multiple family members in 2012, and his disability is more likely related to recent events than his experiences in service. As the preponderance of the evidence is against a finding that the Veteran's depression, NOS, with complicated unresolved bereavement is related to the Veteran's service, service connection must be denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.


ORDER

The application to reopen the claim for service connection for lumbosacral strain is granted.  The appeal is granted to this extent only.

The application to reopen the claim for service connection for left ankle/foot strain is denied.

Entitlement to service connection for bilateral pes planus is denied.

Entitlement to service connection for a low back disability, to include DDD, is denied.

Entitlement to service connection for numbness in the left leg and foot, to include as secondary to lumbosacral strain, is denied.

Entitlement to service connection for residual injury of the right leg, including hip, ankle, and foot, to include as secondary to lumbosacral strain, is denied.

Entitlement to service connection for residuals of injury to the left wrist, hand and fingers, to include as secondary to lumbosacral strain, is denied.

Entitlement to service connection for residuals of injury to the right wrist, hand, and fingers, to include as secondary to lumbosacral strain, is denied.

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, NOS, with complicated unresolved bereavement is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


